DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.  Claims 1-17 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristian Ziegler on 01 March 2021.

The application has been amended as follows: 


1. (Currently Amended) A rolling mill bearing housing assembly for a two-high roller press, in which both rollers respectively exhibit a fixed bearing in a design that cannot be moved at an angle and a floating bearing in a design that cannot be moved at an angle, said rolling mill bearing housing assembly comprising: 
at least one load distribution element comprising at least two spatially-separate, elastic individual elements spaced along a vertical direction; and 
at least one bearing housing comprising: 
a bearing opening configured to support the fixed or floating bearing therein and having an axis extending along a horizontal direction, the horizontal direction being transverse to the vertical direction; and 
at least two support surfaces on a first side of the at least one bearing housing; 
wherein a first side of the at least one load distribution element is 
wherein the at least one bearing housing further comprises at least one recess extending into the first side of the at least one bearing housing positioned between the at least two support surfaces and the at least two individual elements in the vertical direction that forms an open spatial separation therebetween in the vertical direction.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a roller mill bearing housing assembly comprising a load distribution element comprising two spatially separated elastic elements, a bearing housing comprising a bearing opening and at least two support surfaces on a first side of the bearing housing and 
wherein a first side of the at least one load distribution element is positioned against the at least two support surfaces, and 
wherein the at least one bearing housing further comprises at least one recess extending into the first side of the at least one bearing housing positioned between the at least two support surfaces and the at least two individual elements in the vertical direction that forms an open spatial separation therebetween in the vertical direction
in combination with the rest of the claimed limitations set forth in the independent claim.
	The closest prior art is U.S. Patent No. 8,833,686 which discloses a bearing housing assembly as discussed in the prior office action.  However it does not disclose the two support surfaces where a first side of the at least one load distribution element is positioned against the at least two support surfaces or the recess in the bearing housing.  Instead, as seen in figures 3 and 5-6, the bearing housing (5) has only a single support surface that is against a side of the load distribution element (12).  While 
U.S. Patent No. 9,919,315 discloses a bearing housing assembly having a load distribution element (44) comprising at least two spatially separate elastic individual element and a bearing housing (40).  However it also does not disclose the at least two support surfaces claimed or the recess.  
Similarly, U.S. Patent Nos. 8297847, 4077316 and 3845906 all discloses bearing housing assemblies with at least two spatially separate elastic individual elements and a first side facing the bearing housing.  However none of them disclose the at least two support surfaces claimed or the recess
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        03/02/2021